Title: To James Madison from David Jameson, 20 September 1780
From: Jameson, David
To: Madison, James


Dr Sir
Richmond Sep 20th. 1780
I was favoured with yours of the 5th. by Post. It may not be amiss to mention to you that the post comes to Newcastle within eighteen Miles of this place on Wednesday, and we do not get the letters till the Monday following—after the rider has been down to Wmsburg. The Governor had a promise that there should be an alteration in the post route, or the days, but none has as yet taken place. If they will not order the rider to come from Fredsbg directly to this place by Hanover Court House, they might at least order one to bring the letters from Newcastle immediately here, and that would give us an opporty of sending you intelligence near a week sooner. We have had nothing from the Southward since the riders were set in motion with Gen. Gates’s Letter to Congress giving the information he had recd. of Ld. Cornwallis’s intention to go to Cape Fear &ca. Col Morgan left Richmond this morning on his way to join the Southern Army. I have good dependance on his abilities to harass the Enemy and hope they will give him a proper Corps. I am very sorry to tell you the people do not like the New Money (the 2 Millions). many have already refused to take it, principally because it will pay no tax but that laid for its redemption. this must be altered by the Assembly.
The Governor has had many letters from Mr. Mezzei. he appears by dint of —— to have worked himself into notice at Paris, where he still was in May. His letters are very clever and his remarks judicious and entertaining. I fear he will not succeed in his grand Errand. Our eighteen Months recruts are assembling. what pity it is they are not for the War. they have recd. bounty enough for-life—I had like to have said—from two to eight thousand pounds has been given. Several Vessels have lately come in cleared from different ports, but the Men and cargoes the produce of Ireland. Tobacco at these Warehouses has risen to £70 Pbl. The Jefferson is gone up the Bay as Convoy to several provision Vessels. The Bay is not yet clear of the piccaroons. I hope when the Jefferson joins the Maryland Armed Vessels (wch she is to do) they will make a sweep. I am Dr Sir
Yr mo. Ob Set
David Jameson
 